DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. Therefore the Examiner has withdrawn the rejection of claims 1 and 4-9 over Maniscalco and the obvious double patenting rejection of claims 1-10 over claims 1-9 of copending US Application No. 16/522,233 in this present action.  
EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 11-20 directed to a method of forming a structure, non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1 and 4-9 were rejected as being unpatentable over the disclosures and illustrations of Maniscalco. In addition, claims 1-10 were rejected on the grounds of non-statutory double patenting over claims 1-9 of Copending US Application No. 16/552,233. Presently, Applicant has provided a statement that demonstrates the subject matter of the present application and the subject matter of the prior art reference Maniscalco are commonly owned. Applicant points out that Maniscalco is applicable as prior art under 35 USC 102(a)(2); . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899